Citation Nr: 0515216	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
with spinal stenosis, disc bulging, and right leg pain.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the midline lumbar region.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and June 2003 rating 
decisions by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In March 2004, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The Board notes the issue of entitlement to service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine was denied as not well 
grounded in a December 1999 rating decision.  Although the 
issue was subsequently re-adjudicated in a November 2001 
rating decision, the record shows the veteran was not 
provided actual notice of that determination until 
February 2003.  The issue was, in essence, re-adjudicated 
again in June 2003 and the veteran submitted his timely 
notice of disagreement from that decision.  The Board finds 
that the service connection issues listed separately in the 
June 2003 rating decision are more appropriately listed as a 
single issue.  There is no indication of any spinal stenosis, 
disc bulging, or right leg pain other than as associated with 
the veteran's initial lumbar spine claim.  Therefore, the 
issues as provided on the title page of this decision are 
properly developed for appellate review.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  Persuasive evidence demonstrates the veteran's 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, with spinal stenosis, disc bulging, and 
right leg pain were neither incurred in service nor as a 
result of a service-connected disability.

3.  The evidence demonstrates the veteran's service-connected 
residuals of a gunshot wound to the midline lumbar region is 
presently manifested by a well-healed, tender six centimeter 
(cm) by 1/4 cm scar, without evidence of any limitation of 
function due to scarring.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease and degenerative 
disc disease of the lumbar spine, with spinal stenosis, disc 
bulging, and right leg pain were not incurred in or 
aggravated by active service, nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

2.  A rating in excess of 10 percent disability rating for 
the residuals of a gunshot wound to the midline lumbar region 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.55, 4.56, 4.73, 4.118 Diagnostic Codes 5320, 
7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows that prior to 
adjudication the veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in April 2001 and September 2002.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), which 
includes this "fourth element," was cited in the July 2003 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  In this case, the 
veteran's available service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that medical opinions pertinent to the issues on appeal 
were obtained in December 1999 and May 2003.  Although the 
veteran contends that clarification is required to resolve 
conflicting statements provided by the May 2003 VA examiner, 
it is clear that any statements as to etiology the examiner 
may have made during examination were provided without review 
of the complete medical record.  The opinion provided after 
review of the record is unambiguous and the Board finds the 
available medical evidence is sufficient for an adequate 
determination of these matters.  Therefore, the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records show that on July 7, 1952, the 
veteran sustained a gunshot wound to the lumbar area while he 
was in his tent as a result of a stray bullet fired by 
someone in his company.  An operating room report noted 
examination revealed a perforating wound of the back at the 
level of L4 and that X-rays revealed a retained fragment 
lying superficially.  The wound was debrided and a metallic 
fragment was removed under local anesthesia.  There were no 
complications to the procedure.  The final diagnosis was 
gunshot missile wound to the back with no nerve or artery 
involvement.  The veteran was released to duty on July 27, 
1952.  The veteran's April 1953 separation examination 
revealed a scar to the lower back as a result of a gunshot 
wound, but normal clinical evaluations of the spine and lower 
extremities.  

In May 1973, the veteran requested entitlement to service 
connection for a lower back injury incurred on July 7, 1952.  
He reported he had back pain that had recently worsened.  

VA examination in July 1973 revealed a two inch transverse 
scar in midline of the lower back at about the level of L2.  
There was no evidence of cicatrix or tenderness.  All 
movements of the lower back were good, without limitation of 
motion.  The veteran was able come to a full squat and bent 
forward to touch his toes easily.  There were no neurological 
deficits and knee and ankle jerks were present and equal.  
There were no complaints of sensory disturbances.  The 
diagnosis was gunshot wound to midline of the upper lumbar 
region with removal of the bullet without residual effects.  
The examiner commented that the stray bullet that hit the 
veteran was obviously not deep and caused no damage to the 
spine or spinal cord.  X-ray examination revealed normal 
alignment of the vertebral bodies and well maintained 
interspaces.  It was noted there was no present abnormality.

Service connection was established for a gunshot wound to the 
upper midline of the lumbar region in an August 1973 rating 
decision.  A zero percent rating was assigned under the 
rating criteria for Diagnostic Code 7804.

VA records show that in October 1984 the veteran complained 
of low back stiffness.  The examiner noted there was full 
range of motion of the back without deformity or history of 
injury.  The diagnoses included musculoskeletal low back 
pain.  Reports dated in April 1986 noted a history of 
degenerative disc disease and degenerative joint disease with 
low back pain.  

In correspondence dated in April 1999 the veteran complained 
of severe pain including to his back.  He asserted his pains 
were related to the wound he received in Korea in 1952.  

On VA examination in December 1999 the veteran complained of 
arthritis in his back due to his gunshot wound.  He also 
reported the site of his wound was very painful.  The 
examiner noted a horizontal six centimeter (cm) by 1/4 cm 
tender, slightly unsightly scar at the level of L3.  The 
muscles were completely normal with no evidence of spasm.  It 
was noted that X-ray examination in November 1999 revealed 
previous abdominal surgeries, degenerative disc disease at 
L2-L3, L4-L5, and L5-S1, and facet osteoarthritis at L4-L5 
and L5-S1.  The diagnoses included status post superficial 
gunshot wound at L3 in the back area and degenerative disc 
disease at L2-L3, L4-L5, and L5-S1, and osteoarthritis at L4-
L5 and L5-S1.  No opinion as to the etiology of the lumbar 
spine degenerative disc disease or osteoarthritis was 
provided.

In statements dated in May 2001 the veteran reported that in 
December 2000 he underwent surgical treatment to his back in 
the same area where he was wounded during active service.  He 
reiterated his claim that he had medical problems as a result 
of his service-connected disability.  

VA medical records show the veteran underwent L3 to S1 lumbar 
decompression without fusion for spinal stenosis in December 
2000.  No opinions as to etiology were provided.  An April 
2001 report noted the veteran had been insistent upon 
obtaining an opinion as to the effects of his service-
connected gunshot injury on the development of his 
degenerative joint disease.  The examiner noted that it had 
been repeatedly explained to the veteran that unless the 
integrity of a bone or joint was compromised there would be 
no post-traumatic degenerative joint disease.  It was noted 
that the extent of the veteran's degenerative joint disease 
and degenerative disc disease of the spine was quite 
extensive and could not be explained by the injury with a 
bullet lodging in the fatty tissue.

On VA examination in May 2003 the veteran reported that after 
he was wounded in July 1952 he was told that surgery was 
necessary and that there was a chance he might be paralyzed.  
He stated he had been sent back to Korea, but was placed on 
limited duty until he was discharged.  He reported that a few 
years afterward he developed low back pain that had been 
persistent and became worse over time.  He denied any back 
surgery other than the procedure done in Korea in 1952.  

The examiner noted that the veteran's claims file was 
reviewed after the examination and revealed the veteran 
sustained a gunshot wound to the lumbar spine with removal of 
a subcutaneous and superficial bullet fragment under local 
anesthesia.  It was noted the record also revealed the 
veteran had diagnoses of significant cervical spondylosis and 
degenerative joint disease with compression of nerve roots at 
various levels.  There was a history of lumbar spinal 
stenosis, decompression surgery, and laminectomies at L3-L4, 
L4-L5, and L5-S1.  

Physical examination revealed a lower back scar extending 
from the mid-lumbar area down to the sacrum.  Range of motion 
revealed flexion from zero to 50 degrees, extension only to 
neutral, and lateral bending to 10 degrees, bilaterally.  
There were complaints of pain in all ranges.  Straight leg 
raise testing was positive on the right for low back pain 
only.  Reflexes were 1+, but symmetric throughout.  There was 
weakness involving the right hip graded 4/5.  It was the 
examiner's opinion that the veteran's back condition had 
nothing to do with his prior gunshot wound to the back and 
that any residual problem he had was a result of the 
extensive degenerative changes of his entire spine and 
acquired spinal stenosis.  

The examiner stated that the "records clearly reveal that 
this was a superficial wound and that the bullet was removed 
under local anesthetic."  There was no evidence of bone 
damage by X-rays and since the bullet fragment was found to 
be resting off the spinal process at L4 there was no evidence 
of neurological damage.  The examiner concluded the gunshot 
did not cause any bony or disc damage.  It was noted the 
veteran had denied any back surgery other than as related to 
his gunshot wound and that upon review of X-rays prior to a 
review of the claims file there was some consideration that 
more had been involved in the removal of the bullet.  A 
review of the claims file; however, revealed a discrepancy in 
his historical account and the evidence of record.

Private medical records dated in November 2003 included a 
diagnosis of back pain.  Physical examination revealed a 
well-healed surgical scar in the midline where the veteran 
stated he had been shot.  There was no real present 
tenderness.  

In statements in support of his claim the veteran asserted 
that the May 2003 VA examination report was inconsistent with 
statements the examiner made relating his present back 
problems to the gunshot wound in service.  He stated his scar 
had been tender since the bullet was removed during active 
service.  

At his personal hearing in March 2004 the veteran testified 
that since service he had received continuous treatment for 
problems in the same region of his back where he was wounded 
in Korea.  He reiterated his claims that the May 2003 VA 
examiner had related his present back problems to his gunshot 
wound and that his scar had been tender since service.  He 
stated his scar had required he use care when sitting in 
hard-backed chairs, but that there had never been any 
breakdown to the scar.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2004).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992).  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's degenerative joint disease and degenerative disc 
disease of the lumbar spine, with spinal stenosis, disc 
bulging, and right leg pain were neither incurred in service 
nor as a result of a service-connected disability.  The May 
2003 VA examiner's opinion is persuasive that the veteran's 
present lumbar spine problems are unrelated to the injuries 
incurred during active service.  The opinion is shown to have 
been based upon physical examination and a complete review of 
the veteran's claims file.  

Although the veteran believes his present lumbar spine 
problems are the result of the gunshot wound he sustained 
during service, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine, with spinal stenosis, disc 
bulging, and right leg pain must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(November 19, 2003).  The revised amended versions may only 
be applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Rating Schedule criteria applicable to the present claim 
were essentially unchanged by that revision.  For superficial 
scars a compensable rating was assigned when there was 
evidence of tenderness and pain on objective demonstration 
(10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective before and after August 30, 2002).  The revisions, 
however, include a new note defining a superficial scar as 
one not associated with underlying soft tissue damage.

VA regulations also provide ratings for muscle injuries, but 
that for VA rating purposes the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

The Rating Schedule under 38 C.F.R. § 4.56 provides that a 
slight muscle injury is a simple wound of muscle without 
debridement or infection.  Service department records would 
show a superficial wound with brief treatment, return to 
duty, and healing with good functional results.  There would 
be no cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c).  The objective findings would 
show a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in the muscle tissue. 

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

The Rating Schedule provides ratings for injuries to Muscle 
Group XX of the lumbar region when there is evidence of 
slight (0 percent), moderate (20 percent), moderately severe 
(40 percent) or severe (60 percent) muscle injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5320 (2004).

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a gunshot wound to 
the midline lumbar region is presently manifested by a well-
healed, tender six centimeter (cm) by 1/4 cm scar.  There is no 
objective evidence of a deep scar or any limitation of 
function due to scarring.  The medical evidence of record 
consistently describes the residual gunshot wound scar as 
superficial.  The July 1973 VA examiner described the wound 
as obviously not deep.  

The Board also finds that a separate or higher alternative 
schedular rating is not warranted.  Although a zero percent 
rating may be assigned for slight muscle injuries under 
Diagnostic Code 5320, the persuasive medical evidence 
demonstrates the veteran's gunshot wound was without muscle 
involvement.  The May 2003 VA examiner specifically found a 
review of the evidence of record revealed the veteran 
sustained a gunshot wound to the lumbar spine with removal of 
a subcutaneous and superficial bullet fragment.  Therefore, 
entitlement to a rating in excess of 10 percent is not 
warranted.

There is no probative evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The veteran's claims, in essence, of limitation of function 
due to exquisite tenderness are inconsistent with the 
objective medical evidence of record.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
with spinal stenosis, disc bulging, and right leg pain, is 
denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the midline lumbar region is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


